Citation Nr: 1021790	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
status-post fracture, right fibula prior to January 5, 2010.  

2.  Entitlement to a disability rating greater than 10 
percent for status-post fracture, right fibula beginning 
January 5, 2010.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California which continued a 
noncompensable disability rating for service-connected status 
post fracture, right fibula.  By rating decision dated in 
February 2010, the RO increased the Veteran's disability 
rating from noncompensable to 10 percent with an effective 
date of January 5, 2010, the date of a VA examination.  
However, the Veteran's appeal for a higher rating both prior 
to and beginning January 5, 2010 remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).
  
This case was previously before the Board in September 2009 
at which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Prior to January 5, 2010, the Veteran's status-post 
fracture, right fibula was manifested by full range of motion 
and no evidence of osteoarthritis.

2.  Beginning January 5, 2010, the Veteran's status-post 
fracture, right fibula is manifested by no more than some 
limitation of motion and osteoarthritis.


CONCLUSIONS OF LAW

1.  Prior to January 5, 2010, the criteria for a compensable 
disability rating for status-post fracture, right fibula were 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5255, 5271 (2009).

2.  Beginning January 5, 2010, the criteria for a compensable 
disability rating for status-post fracture, right fibula have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes 5255, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he is 
entitled to an increased disability rating for his service-
connected right leg disorder.  

Factual Background

A brief review of the history of this appeal is as follows.  
Service treatment records show that the Veteran sustained a 2 
3/4 inch spiral fracture to the distal end of the right fibula 
after falling nine feet off of a rope during training in 
September 1961.   

The Veteran submitted an original claim for service 
connection for a right leg disorder in August 1999.  In July 
2000, the RO granted service connection for status-post 
fracture, right fibula and assigned a non-compensable 
disability rating from August 30, 1999, the day of the 
Veteran's claim.  

The Veteran submitted a claim for an increased rating for his 
right leg disorder in April 2005 and was afforded a VA 
examination pertaining to this disability in March 2006.  By 
rating decision dated in April 2006, the RO continued the 
noncompensable rating assigned for status-post fracture, 
right fibula.  Thereafter the Veteran perfected an appeal 
regarding this decision and in September 2009 the Board 
remanded the issue for a VA examination.  VA examination was 
performed in January 2010 and by rating decision dated in 
February 2010 the RO increased the disability rating for 
status-post fracture, right fibula from noncompensable to 10 
percent disabling effective January 5, 2010, the date of the 
most recent VA examination.      



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's right leg disorder is currently rated under 38 
C.F.R. § 4.71a, DC 5299-5255.  Pursuant to 38 C.F.R. § 4.27, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99." 

Under DC 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  Fracture 
of surgical neck of the femur, with false joint or fracture 
of the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, DC 5255.  

Other diagnostic codes pertinent to ankle disabilities 
include DC 5270 through DC 5274.  Under DC Code 5271, a 10 
percent rating is warranted for moderate limitation of 
motion. A maximum rating of 20 percent is warranted for 
marked limitation of motion.  DC 5270 pertains to ankylosis 
of ankle, DC 5272 pertains to ankylosis of subastragalar or 
tarsal joint, DC 5273 pertains to malunion of os calcis or 
astragalus, and DC 5274 pertains to astragalectomy.  

In general, 38 C.F.R. § 4.71, Plate II provides a 
standardized description of ankylosis and joint movement.  
Normal range of motion of the hip is flexion from 0 to 125 
degrees and hip abduction from 0 to 45 degrees.  Normal range 
of motion of the knee is to 0 degrees extension and to 140 
degrees flexion.  Normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees of plantar flexion from 0 
to 45 degrees.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

"Slight," "moderate," and "marked" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.


Relevant Evidence

There are two periods of time at issue here: 1) prior to 
January 5, 2010, when the Veteran's right leg disorder was 
evaluated as noncompensably disabling; and, 2) from January 
5, 2010 to the present, when the Veteran's right leg disorder 
was evaluated as 10 percent disabling.  

a.  Prior to January 5, 2010

Evidence relevant to the level of severity of the Veteran's 
right leg disorder prior to January 5, 2010 includes a March 
2006 VA examination report.  During this examination the 
Veteran reported that he broke his right leg during a 
training accident at the end of 1961 or early 1962, when he 
was climbing and fell about ten feet.  He stated he did not 
have a problem with his legs, but several years ago noticed 
that his right leg was sort of turned outward and he was 
getting some pain in the right ankle.  Someone suggested that 
maybe his right leg was short as a result of the fracture 
during military service.  He complained of pain in the area 
of the right ankle off an on for the past four to five years 
and questioned whether his right leg was shorter than the 
left.  

Physical examination revealed leg lengths, measured from the 
anterior superior iliac spine to the medial malleolus, as 
even and equal at 93 centimeters, bilaterally.  The Veteran's 
feet showed no signs of abnormal weightbearing and there were 
no callosities on the bottom of the feet.  On examination of 
the shoes, the lateral aspect of the left heel was worn out 
more-so than the right.  

Examination of the hips joint revealed normal appearance.  
There was no heat, redness, swelling, effusion, drainage, or 
abnormal movement.  Range of motion was within normal limits 
and was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use or 
during flare-ups.  Specifically, range of motion testing 
revealed flexion from 0 to 125 degrees, extension from 0 to 
30 degrees, adduction from 0 to 25 degrees, abduction from 0 
to 45 degrees, external rotation from 0 to 60 degrees, and 
internal rotation from 0 to 40 degrees.  


Examination of the knees revealed normal appearance.  There 
was no heat, redness, swelling, effusion, drainage, or 
abnormal movement.  Anterior Drawer sign and McMurray's test 
were negative.  Range of motion was within normal limits and 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use or 
during flare-ups.  Specifically, range of motion testing 
revealed flexion to 140 degrees and extension to 0 degrees.  

Examination of the ankles revealed normal appearance.  There 
was no heat, redness, swelling, effusion, drainage, or 
abnormal movement.  Anterior Drawer sign and McMurray's test 
were negative.  Range of motion was within normal limits and 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use or 
during flare-ups.  Specifically, range of motion testing 
revealed dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  

The examiner noted that the Veteran did not give a history of 
significant pain or discomfort in the right leg but was 
wondering whether what he considers to be outward turning of 
his right foot was related to his in-service fracture.  The 
examiner gave a diagnosis of old post-traumatic changes to 
the distal tibia by X-ray and opined that there were no 
functional limitations with regard to the service-connected 
right leg disorder.  

Also of record are VA outpatient treatment records dated 
through April 2006 which primarily show treatment for skin 
carcinoma, hypertension, and diabetes.  

Based on these findings, the Board finds that the evidence of 
record prior to January 5, 2010, does not substantiate a 
compensable schedular evaluation for this time period.  The 
Veteran's range of motion of the right hip, knee, and ankle 
during the March 2006 VA examination was entirely normal and 
the Veteran denied any significant pain or discomfort in the 
right leg at that time.  Also, the X-ray examination at that 
time revealed no evidence of osteoarthritis.  As such, there 
is no evidence of record which would warrant a compensable 
disability rating prior to January 5, 2010.

	b. Beginning January 5, 2010

Evidence relevant to the level of severity of the Veteran's 
right leg disorder beginning January 5, 2010 includes a 
January 2010 VA examination report.  During this examination, 
the Veteran reiterated the history of an in-service fracture 
of the right fibula and complained that he was unable to lift 
the little toe on his right foot the same was as his left 
little toe for the past 15 years.  He also complained of 
occasional pain in the right Achilles tendon.  There was no 
history of weight loss, fever, malaise, or dizziness and he 
was able to perform the activities of daily living, including 
eating, grooming, bathing, toileting, and dressing.  He was 
not using any crutches, walker, or an orthosis.  The Veteran 
seldom used pain medicine and reported that he walked two 
miles most days, one mile in the morning and one mile in the 
evening.  

Physical examination revealed no edema of the extremities and 
a normal neurological examination.  There was slightly less 
dorsiflexion of the fifth toe on the right side compared to 
the left.  There was no swelling or tenderness of the right 
knee.  Range of motion testing of the right knee revealed 
some loss of flexion of 0 to 110 degrees and full extension 
to 0 degrees.  The right knee was stable on anterior draw and 
there was no tenderness over the medial or lateral collateral 
ligaments.    
  
Physical examination of the right ankle revealed no swelling, 
redness, or deformity.  There was no tenderness over the 
Achilles tendon.  Range of motion testing revealed normal 
dorsiflexion (0 to 20 degrees), normal plantar flexion (0 to 
35 degrees), and normal eversion and inversion.  There was no 
bony deformity over the lower fibular and no scars over the 
right fibula.  The assessment was status-post fracture of the 
right fibula with no deformity or limitations of movements at 
right ankle and knee.  X-ray examination revealed an 
unremarkable right tibia and fibula and mild osteoarthritis 
of the right first interphalangeal joint, otherwise 
unremarkable examination of the right foot.   

Based on these findings, the Board finds that the evidence of 
record beginning January 5, 2010, does not substantiate a 
schedular evaluation greater than 10 percent for this time 
period.  Range of motion of the ankle was normal.  While the 
Veteran had some osteoarthritis of the right foot and some 
loss of motion of the right knee and toes during the January 
2010 VA examination, it was very slight.  Significantly, the 
loss of flexion to 110 degrees of the right knee is 
noncompensable under 38 C.F.R. § 4.71a, DC 5260.  The Board 
finds these manifestations to represent no more than slight 
impairment of the right leg.

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
Veteran had full range of motion prior to January 5, 2010 and 
even considering the Veteran's loss of motion of the right 
knee beginning January 5, 2010 pursuant to DeLuca he is not 
entitled to a higher rating as the loss of motion of the 
right knee is not compensable under DC 5260.  

The Board also notes that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the right leg, consideration of other diagnostic 
codes for evaluating the disability is not appropriate.  See 
38 C.F.R. § 4.20.  Accordingly, the Board finds that the 
ratings assigned are appropriate and there is no basis for 
higher schedular ratings.  

In sum, there is no support for assignment of increased 
ratings for the Veteran's right leg disorder over any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology. The competent medical evidence of record 
shows that his right leg disability is primarily manifested 
by some limitation of motion of the right knee and toes and 
osteoarthritis of the right foot.  The applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  The effects of pain 
and functional impairment have been taken into account and 
are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).


Complete notice was sent in September 2005, March 2006, and 
July 2008 letters and the claim was readjudicated in a 
February 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A compensable disability rating for status-post fracture, 
right fibula prior to January 5, 2010 is denied.  

A disability rating greater than 10 percent for status-post 
fracture, right fibula beginning January 5, 2010 is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


